Exhibit 10.13

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE (this “Second Amendment”) is made as of this 31st
day of October, 2017, by and between ARE-MA REGION NO. 59, LLC, a Delaware
limited liability company (“Landlord”), and IN VIVO THERAPEUTICS CORPORATION,
INC., a Delaware corporation (“Tenant”).

BACKGROUND:

A.        Reference is made to a certain Lease Agreement dated November 29, 2011
(the “Original Lease”), by and between RB Kendall Fee, LLC, as landlord, and
Tenant, as tenant, as amended by a First Amendment of Lease dated as of
September 17, 2012 (the “First Amendment”), and that certain letter agreement
dated as of June 23, 2017 (as amended, the “Lease”), demising approximately
26,150 rentable square feet of space on the fourth (4th) floor of Building 1400
(such space, the “Existing Premises;” such building, the “Building”) in One
Kendall Square, Cambridge, Massachusetts.  The Existing Premises consists of (i)
the “Original Premises” containing approximately 20,917 rentable square feet,
and (ii) the “Expansion Premises” containing approximately 5,233 rentable square
feet. Capitalized terms used, but not defined herein shall have the same meaning
as in the Lease.

B.         Landlord is the successor to DWF IV ONE KENDALL, LLC (“DIVCO”); DIVCO
was the successor to RB Kendall Fee, LLC; and Landlord and Tenant are the
current holders, respectively, of the lessor’s and lessee’s interests in the
Lease.

C.         The term of the Lease is scheduled to expire on October 31, 2018.

D.        Tenant has elected to extend the term of the Lease pursuant to Section
29.15 of the Original Lease.

E.         Landlord and Tenant now desire to amend the Lease to (i) extend the
term of the Lease beyond October 31, 2018, all as more particularly set forth
herein, and (ii) expand the size of the Existing Premises by adding
approximately 192 rentable square feet on the first floor of the Building
commonly known as Suite 14-103, as more particularly described on Exhibit A
attached hereto (the “Second Expansion Premises”).

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

1.



Second Expansion Premises.  In addition to the Existing Premises, commencing on
the Second Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Second Expansion
Premises.

 

 

1

Picture 16 [nviv20171231ex101365eb0001.jpg]

 







--------------------------------------------------------------------------------

 



2.Delivery.  The “Second Expansion Premises Commencement Date” shall be the date
that is 1 day after the mutual execution and delivery of this Second Amendment
by the parties.

Except as otherwise expressly provided in this Second Amendment: (i) Tenant
shall accept the Second Expansion Premises in their “as-is” condition as of the
Second Expansion Premises Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Second Expansion Premises; and (iii) Tenant’s
taking possession of the Second Expansion Premises shall be conclusive evidence
that Tenant accepts the Second Expansion Premises and that the Second Expansion
Premises were in good condition at the time possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Second Expansion Premises, and/or the suitability of the
Second Expansion Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Second Expansion Premises are suitable for
the Permitted Use.

3.Premises.  Notwithstanding anything to the contrary contained in the Lease,
commencing on the Second Expansion Premises Commencement Date, the definition of
“Premises” shall mean (i) the “Original Premises” containing approximately
20,917 rentable square feet, (ii) the “Expansion Premises” containing
approximately 5,233 rentable square feet, and (iii) the “Second Expansion
Premises” containing approximately 192 rentable square feet.

4.Total Rentable Area.  Commencing on the Second Expansion Premises Commencement
Date, the definition of “Total Rentable Area” in Article 7 of Exhibit 1, Sheet 1
of the Lease shall be deleted in its entirety and replaced with the following:

“Total Rentable Area:  26,342 rentable square feet”

5.Operating Costs and Taxes.  Commencing on the Second Expansion Premises
Commencement Date, the definitions of “Tenant’s Proportionate Common Share of
Complex” and “Tenant’s Proportionate Building Share” shall be deleted in their
entirety and replaced with the following:

“Tenant’s Proportionate Common Share of Complex:  4.12%

Tenant’s Proportionate Building Share:  20.38%”

Notwithstanding the foregoing, (a) Tenant shall not be required to make any
payment on account of Tenant’s Proportionate Common Area Share of Complex or
Tenant’s Proportionate Share of Building with respect to the Second Expansion
Premises through October 31, 2018, and (b) Tenant shall continue to pay through
October 31, 2018, (i) with respect to the Original Premises, the Operating
Expense Share pursuant to Section 9.3 of the Original Lease and the Tax Share
pursuant to Section 9.2 of the Original Lease, and (ii) with respect to the
Expansion Premises, the Tax Excess and Operating Expense Excess pursuant to
Section 4 of the First Amendment.

6.Extension of Term.  The term of the Lease is hereby extended with respect to
the entire Premises (including the Second Expansion Premises) beyond October 31,
2018, for the period beginning on November 1, 2018, and ending on October 31,
2023 (the “Additional

 

 

 

 

2

Picture 17 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



 

Term”).  The Additional Term shall be upon all of the same terms and conditions
of the Lease in effect as of the date hereof except as otherwise set forth
herein.  Tenant acknowledges and agrees that it currently occupies the Existing
Premises and is familiar with the condition thereof and that (without in any way
limiting or derogating from Landlord’s ongoing repair and maintenance
obligations set forth in the Lease), the Existing Premises is leased to Tenant
in “as-is” condition without any representation or warranty, express or implied,
as to the condition or fitness for Tenant’s use thereof. Tenant agrees that,
except as provided in the immediately following sentence, Landlord has no work
to perform in or on the Premises (including the Second Expansion Premises) to
prepare same for Tenant’s use and occupancy.  Landlord agrees to modify Tenant’s
dedicated air handling unit and/or the base building chilled water plant, as
determined by Landlord in its sole and absolute discretion, to a design that is
configured to provide air at a 55 degree discharge temperature at the unit on a
design day of 91 degrees dry bulb/74 degrees wet bulb (“Landlord’s Second
Amendment Work”).

Tenant acknowledges that Landlord will require access to portions of the
Premises in order to perform Landlord’s Second Amendment Work. Landlord and its
contractors and agents shall have the right to enter the Premises at reasonable
times and upon reasonable notice (which notice need not be in writing) to
perform Landlord’s Second Amendment Work and Tenant shall cooperate with
Landlord in connection with the same.  Landlord shall reasonably coordinate its
performance of Landlord’s Second Amendment Work with Tenant.  Landlord shall use
reasonable efforts to minimize interference with Tenant’s operations in the
Premises during the performance of Landlord’s Second Amendment Work; provided,
however, that Landlord shall not have any obligation to incur any overtime costs
with respect to Landlord’s Second Amendment Work unless Tenant agrees to pay for
any actual incremental overtime costs (over and above what the cost would
otherwise have been for regular time). Tenant acknowledges that Landlord’s
performance of Landlord’s Second Amendment Work may adversely and temporarily
affect Tenant’s use and occupancy of the Premises.  Tenant waives all claims
against Landlord for rent abatement in connection with Landlord’s Second
Amendment Work.

7.Payment of Yearly Rent for and During the Additional Term.  Subject to the
immediately following paragraph, Tenant shall pay Yearly Rent as provided for in
the Lease through October 31, 2018.  Commencing on November 1, 2018, Tenant
shall pay Yearly Rent in the amount of $74.00 per rentable square foot of the
entire Premises per year.  Commencing on November 1, 2019, and thereafter on
each November 1st during the Additional Term (each, an “Adjustment Date”),
Yearly Rent shall increase by multiplying the Yearly Rent then-payable under the
Lease by 3% and adding the resulting amount to the Yearly Rent payable under the
Lease immediately before such Adjustment Date (i.e., such that the new Yearly
Rent is equal to 103% of the previous Yearly Rent).

Notwithstanding anything to the contrary contained herein or in the Lease, so
long as Tenant is not in default under the Lease, Tenant shall not be required
to pay Yearly Rent with respect to the Second Expansion Premises for the period
commencing on the Second Expansion Premises Commencement Date through October
31, 2018.  Tenant shall commence paying Yearly Rent with respect to the Second
Expansion Premises in the amount provided for in the immediately preceding
paragraph on November 1, 2018.

 

 

 

 

 

3

Picture 18 [nviv20171231ex101365eb0001.jpg]

 







--------------------------------------------------------------------------------

 



 

8.Payment of Operating Expense Share and Tax Share For and During the Additional
Term.  In addition to the payment of Yearly Rent for the Premises and other
amounts payable under the Lease, for and during the Additional Term Tenant
shall, notwithstanding anything to the contrary contained in the First
Amendment, pay the Operating Expense Share with respect to the entire Premises
pursuant to Section 9.3 of the Original Lease and the Tax Share with respect to
the entire Premises pursuant to Section 9.2 of the Original Lease. For the
avoidance of doubt, commencing on the first day of the Additional Term, the
Lease shall be a triple net Lease.

Commencing on the first day of the Additional Term, the terms “Real Estate Tax
Base Year,” “Building Tax Base,” “Common Area Tax Base,” “Tax
Excess,” “Operating Costs Base Year” and “Common Area Excess” are hereby deleted
in their entirety and of no further force or effect and there shall be no base
year with respect to the payment of Taxes or Operating Expenses with respect to
any portion of the Premises.

Tenant acknowledges and agrees that commencing on November 1, 2018, the
Management Fee payable by Tenant under the Lease as part of Operating Costs
shall be equal to 3% of Yearly Rent.

9.Electricity Payments For and During Additional Term.  In addition to the
Yearly Rent and other amounts payable under the Lease, for and during the
Additional Term, Tenant shall continue to be obligated to pay for its
electricity usage in the Premises (the Original Premises, the Expansion Premises
and the Second Expansion Premises) in accordance with the provisions of Article
8.1 of the Lease.

10.Further Extension.  Tenant acknowledges and agrees that, notwithstanding
anything in the Lease to the contrary, Tenant shall have no further right to
extend the term of the Lease beyond the Additional Term.  Accordingly, on or
before October 31, 2023, Tenant shall quit, vacate and yield-up the Premises in
broom clean condition and free from all personal property, furniture, fixtures,
inventory and equipment and otherwise in accordance with the surrender
provisions of the Lease, including, without limitation, the decommissioning
requirements set forth in Section 29.11(f) of the Lease.

11.Brokers.  Landlord and Tenant each represents and warrants to the other party
that it has not authorized, retained or employed, or acted by implication to
authorize, retain or employ, any real estate broker or salesman to act for it or
on its behalf in connection with this Second Amendment so as to cause the other
party to be responsible for the payment of a brokerage commission, except for
CBRE and Newmark Grubb Knight Frank (collectively, the “Brokers”).  Any fees
payable to the Brokers are the responsibility of Landlord pursuant to separate
written agreement with the Brokers.  Landlord and Tenant shall each indemnify,
defend and hold the other party harmless from and against any and all claims by
any real estate broker or salesman (other than the Brokers) whom the
indemnifying party authorized, retained or employed, or acted by implication to
authorize, retain or employ, to act for the indemnifying party in connection
with this Second Amendment.

12.Tenant’s Continuing Obligation to Maintain Letter of Credit under Section
29.13 of the Lease.  Landlord is currently holding, as security for Tenant’s
obligations under the Lease, the Letter of Credit described in Section 29.13 of
the Original Lease (as amended by Section 9 of

 

 

 

 

 

4

Picture 19 [nviv20171231ex101365eb0001.jpg]

 







--------------------------------------------------------------------------------

 



 

the First Amendment, in the amount of $311,233.17 (the “Letter of Credit”).  For
and during the Additional Term: (a) Landlord shall continue to hold the Letter
of Credit as security for Tenant’s obligations under the Lease; (b) Landlord
shall have the right to draw down the Letter of Credit, if necessary, in
accordance with the provisions of Section 29.13 of the Lease; and (c) Tenant
shall be obligated to comply with the provisions of Section 29.13 with respect
to maintaining, reviewing and replacing, as necessary, the Letter of Credit.

13.Counterpart Execution.  This Second Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one fully executed original Second Amendment,
binding upon the parties hereto, notwithstanding that all of the parties hereto
may not be signatories to the same counterpart.

14.Miscellaneous.  In all other respects, the Lease shall remain unmodified and
shall continue in full force and effect, as amended hereby.  The parties hereby
ratify, confirm, and reaffirm all of the terms and conditions of the Lease, as
amended hereby.

15.Intentionally Omitted.

16.Energy Use Reporting.  Tenant agrees to provide, within 10 business days of
request by Landlord, such information and documentation as may be needed for
compliance with the City of Cambridge Building Energy Use Disclosure Ordinance,
Section 8.67.010 et seq. of the Municipal Code of the City of Cambridge (as the
same may be amended, the “Cambridge Building Energy Use Disclosure Ordinance”),
and other such energy or sustainability requirements as may be adopted from time
to time by the City of Cambridge or any other governmental authority with
jurisdiction over the Building, which information shall include without
limitation usage at or by the Premises of electricity, natural gas, steam, hot
or chilled water or other energy.  Landlord shall report to the applicable
governmental authority such energy usage for the Building and other Building
information as required by the Cambridge Building Energy Use Disclosure
Ordinance.

17.OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

18.Indemnity.  Notwithstanding anything to the contrary contained herein or in
the Lease, Tenant acknowledges and agrees that, in order to reflect changes in
applicable laws, Section 15.3 of the original Lease is hereby amended,
retroactive to the date of the original Lease, to include the following
language: “Tenant shall in no event be required to indemnify Landlord for
losses, claims, liabilities or costs to the extent caused by the negligence or
willful misconduct of Landlord or its employees or agents.”

 

 

 

 

 

5

Picture 20 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



 

19.Asbestos.

a.Notification of Asbestos.  Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the Premises in the locations identified in
Exhibit B attached to this Second Amendment.

b.Tenant Acknowledgement.  Tenant hereby acknowledges receipt of the
notification in paragraph (a) of this Section 14 and understands that the
purpose of such notification is to make Tenant and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Complex in order to avoid or minimize any damage to or disturbance of
such ACMs and/or PACMs.

___________

Tenant’s Initials

c.Acknowledgement from Contractors/Employees.  Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the Premises, and before
soliciting bids from any person to perform such services.  Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities.  Thereafter, Tenant shall grant Landlord reasonable
access to the Premises to determine whether any ACMs or PACMs will be disturbed
in connection with such activities.  Tenant shall not solicit bids from any
person for the performance of such activities without Landlord’s prior written
approval.  Upon Landlord’s request, Tenant shall deliver to Landlord a copy of a
signed acknowledgement from any contractor, agent, or employee of Tenant
acknowledging receipt of information describing the presence of ACMs and/or
PACMs within or about the Premises in the locations identified in Exhibit B
prior to the commencement of such activities.  Nothing in this Section 14 shall
be deemed to expand Tenant’s rights under the Lease or otherwise to conduct,
authorize or permit any such activities.

(i)Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(ii)Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

(iii)Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

[Signatures on Following Page]

 

 

 

 

 

 

6

Picture 21 [nviv20171231ex101365eb0001.jpg]

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF the parties hereto have executed this Second Amendment of
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 59, LLC,  

 

 

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

By:

/s/ Jennifer Banks

 

Name:

Jennifer Banks

 

 

Title:

EVP, General Counsel

 

 

 

 

TENANT:

 

 

 

IN VIVO THERAPEUTICS CORPORATION, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Christopher McNulty

 

 

Name:

Christopher McNulty

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

7

Picture 22 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



 

CONSENT OF GUARANTOR:

The undersigned, being the Guarantor under that certain Guaranty of Lease dated
as of November 30, 2011 (the “Guaranty”) made by the undersigned in favor of
Landlord, hereby consents to all of the terms, provisions, covenants and
conditions set forth in this Second Amendment, and to the execution and delivery
of this Second Amendment by Tenant.  Guarantor hereby agrees that all of the
guarantees, terms, covenants, conditions, representations and warranties set
forth in the Guaranty are in full force and effect for the benefit of Landlord
and Guarantor hereby expressly affirms and confirms its obligations, guarantees
and liabilities under the Lease, as amended by this Second Amendment.

Witness the execution and delivery hereof as an instrument under seal as of the
31 day of October, 2017.

 

 

 

 

 

 

 

IN VIVO THERAPEUTICS HOLDINGS CORPORATION

 

 

 

By:

/s/ Christopher McNulty

 

 

Name:

Christopher McNulty

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

8

Picture 34 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



Exhibit A

Asbestos Disclosures

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

This notification provides certain information about asbestos within or about
the Premises at Building 1400, One Kendall Square, Boston, Massachusetts
(“Building”).

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country.  Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation.  Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

Building 1400 was constructed in the early 1900s. No specific asbestos
sampling/analysis data has been provided.  Based on the 2002 visual survey, the
following materials were observed in Building 1400 that might contain asbestos,
referred to as presumed asbestos-containing materials or PACMS:

Building 1400

 

 

Material Description

Material Location

Drywall/joint compound

All Floors: throughout walls; portions of east and center elevator lobby
ceilings

Fourth Floor: locker room ceilings

12” gray floor tile and mastic

Basement: west hallway by stairs

White with gray vinyl sheet flooring

Basement: Microbia glass wash room

12” white/blue/pink floor tile and mastic

First Floor: Suntory Pharmaceutical, northwest laboratory, kitchen, and east
side rooms

Second Floor: Microbia, west side laboratory (assumed throughout)

White vinyl sheet flooring

First Floor: Suntory Pharmaceutical, south side laboratories

12” beige floor tile and mastic

First Floor: loading dock and service elevator hallway

12” light gray floor tile and mastic

First Floor: Incert Software, kitchen

12” white with gray floor tile and mastic

Second Floor: Microbia, east side hallway by stairs

Third Floor: Microbia, southwest hallway

12” light gray floor tile and mastic

Third Floor: Microbia, center hallway and hallways by center and east stairs

12” white with black speck floor tile and mastic

Fourth Floor: Microbia, west end laboratory (assumed throughout)

 

 

A-1

Picture 35 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



 

 

12” gray and white floor tile and mastic

Fourth Floor: Microbia, southwest hallway and east side lunch room

Gray rubberized flooring

Fourth and Fifth Floors: Microbia, center stairwell

12” dark gray floor tile and mastic

Fifth Floor: Microbia, east side hallway and elevator lobby

12” white and gray floor tile and mastic

Fifth Floor: Microbia, east side hallways; west side laboratories (assumed
throughout)

12” gray floor tile and mastic

Fifth Floor: Microbia, center stairwell landing

2’ x 4’ ceiling tile

First Floor: Suntory Pharmaceutical, laboratory (assumed throughout)

2’ x 2’ ceiling tile (curves pattern)

First Floor: Suntory Pharmaceutical, north offices

2’ x 2’ ceiling tile

First Floor: Incert Software, center office areas

2’ x 2’ ceiling tile

First Floor: Genzyme, office areas (assumed throughout)

Second Floor: Genzyme, east side office areas; Microbia office areas (201)

Third Floor: Genzyme, southwest hallway, center and east side offices (302-304)

Fourth Floor: Genzyme, offices and laboratories (assumed throughout)

Fifth Floor: Genzyme, center and east side offices (assumed throughout)

2’ x 4’ ceiling tile

Second Floor: Microbia, west side laboratory (assumed throughout); Genzyme,
center office areas (203)

Third Floor: Genzyme, west side laboratory (assumed throughout)

Fifth Floor: Genzyme, west side laboratory (assumed throughout)

Fireproofing

All Floors: beams and columns, with some overspray on decking

Stucco

Exterior overhang and east side walk area and perimeter of windows

 

 

 

A-2

Picture 36 [nviv20171231ex101365eb0001.jpg]







--------------------------------------------------------------------------------

 



 

Because ACMs and PACMs may be present within or about the Building, we have
hired an independent environmental consulting firm to prepare an operations and
maintenance program (“O&M Program”).  The O&M Program is designed to minimize
the potential of any harmful asbestos exposure to any person within or about the
Building.  The O&M Program includes a description of work methods to be taken in
order to maintain any ACMs or PACMs within or about the Building in good
condition and to prevent any significant disturbance of such ACMs or
PACMs.  Appropriate personnel receive regular periodic training on how to
properly administer the O&M Program.

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices.  ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled.  This does not typically occur unless (1)
the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities).  If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases.  However, measures to minimize exposure, and consequently minimize
the accumulation of asbestos fibers, reduce the risks of adverse health effects.

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers.  In particular, you should be aware
that some of the activities which may present a health risk include moving,
drilling, boring, or otherwise disturbing ACMs.  Consequently, such activities
should not be attempted by any person not qualified to handle ACMs.

The O&M Program is available for review during regular business hours at
Landlord’s office located at 400 Technology Square, Suite 101, Cambridge, MA
02139.

 

 

 

 

 

A-3

Picture 37 [nviv20171231ex101365eb0001.jpg]

 



--------------------------------------------------------------------------------